DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 5, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: in line 1, “flowing at rate” should read --flowing at a rate--; and “kg” should be spelled out because it is unclear what “kg” stands for.
Claim 6 is objected to because of the following informalities: “Rheology: is capitalized in some claims and not in others, and claim 6 should be consistent and not capitalize “rheology”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 4, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “Rheology: is capitalized in some claims and not in others, and claim 6 should be consistent and not capitalize “rheology”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 7, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required
Claim 12 is objected to because of the following informalities:  in line 2, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 2, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 3, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 2, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 2, “a mixture thereof” should read --a combination thereof--; a mixture refers to a mixture of materials, not a combination of steps.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Claims 2-18 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 5 is recites the limitation "the liquid detergent composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation, “wherein the Rheology sensor is located outside of the pipe, on the inside of the pipe, within the wall of the pipe of a mixture thereof.”.  This limitation appears to be grammatically incorrect, and it is unclear what the limitation is meant to recite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corominas (“Continuous making of complex fluids, pages 1-14, January 25, 2017, Web page retrieved from the internet: <https://www.spire2030.eu/sites/default/files/users/user85/Consens%20-%20Continous%20Making%20of%20Complex%20fluids%20V2.pdf>) (hereinafter Corominas).
Regarding claim 1, Corominas discloses a process for making a liquid treatment composition (page 1, title; page 2, compositions made) comprising the steps of:
mixing two or more ingredients together in a first mixing operation to create a liquid treatment composition (page 5, “perfumes polymers solvent structurant” with arrows to mixing box);
flowing the liquid treatment composition through a pipe (page 5, see arrows coming from mixing box through input to sense rheology curve, with lines indicating pipe, with evidence from page 8, that plant uses pipes for inline flow; page 13, “pipe dimensions”), via a rheology sensor (page 1, “inline rheology monitoring and data-based control”; page 5, input to rheology curve; page 6, “in-line rheology measurement”; page 12, “in-line rheology sensor”), wherein the rheology sensor periodically measures the liquid treatment composition and electronically transmits the data to a suitable electronic medium (page 1, “inline rheology monitoring and data-based control”; page 3; page 5, rheology curve results with arrow to control; page 6, see project objective; pages 9-12 show electronic results of composition measurements from rheology sensor);
interpreting the data to determine the rheological profile of the liquid treatment composition (pages 9-12);
comparing the rheological profile of the liquid treatment to a pre-determine acceptable rheological profile ranges (page 1, data based control; page 3; page 5, target control; page 12; page 13, “rheological behavior”, dynamics analyzed);
if the rheology profile is outside of the acceptable rheology profile ranges, adjusting one or more characteristics of the first mixing operation in order to bring the rheology profile of the liquid treatment composition back into acceptable ranges (page 5, “integrated control to keep the liquid 
flowing the liquid treatment composition to where optionally one or more further process steps occur (page 4; page 5, see arrow to right of mixing box that keeps flowing to right indicating further process past input sensor; see page 8, other processes shown); and
collecting the liquid treatment composition (page 2, containers for collecting composition; page 4; page 8).
Regarding claim 2, Corominas discloses wherein said process is a continuous process, a batch process or a semi-continuous process (page 6 “continuous mixing process” under project objective)
Regarding claim 3, Corominas discloses wherein the process is a continuous process (page 6 “continuous mixing process” under project objective).
Regarding claim 4, Corominas discloses wherein step f further comprises: flowing the liquid treatment composition via a buffer tank; flowing a portion of the liquid treatment composition via a feedback loop to the first mixing operation in step a; or a mixture thereof (page 5, “output” with dotted line to mixing box indicating feedback loop).
Regarding claim 5, Corominas discloses wherein the liquid detergent composition is flowing at rate of between about 100 kg per hour and about 150,000 kg per hour (pages 9-11).
Regarding claim 6, Corominas discloses wherein the Rheology sensor is in physical contact with the liquid treatment composition or wherein the Rheology sensor is not in physical contact with the liquid treatment composition, and wherein the Rheology sensor is located on the outside of the pipe, on the inside of the pipe, within the wall of the pipe of a mixture thereof (page 1, “inline rheology monitoring”; page 5 with circle on arrow indicating rheology sensor in contact with liquid treatment composition and either inside or outside pipe which is indicated by flow line arrow; page 6, “in-line rheology sensor”).
Regarding claim 8, Corominas discloses wherein in step d the comparison is enabled by computer software (page 1, data based control; page 3, computerized graphs; page 12, results data points performed by computer software).
Regarding claim 12, Corominas discloses wherein the adjusted characteristics in step e comprise: addition of one or more ingredients, increase in levels of one or more ingredients, reduction in levels of one more ingredient, change to mixing speed, change to mixing temperature, change of mixing energy, or a mixture thereof (page 5, integrated control with arrow acting on output variables of the structurant and solvent level (meaning adjust level of solvent))
 Regarding claim 14, Corominas discloses wherein the liquid treatment composition is collected in step g in a bottle, a tub, a water-soluble unit dose article, a holding tank or a mixture thereof (page 2, containers for collecting composition; page 4; page 8).
Regarding claim 15, Corominas discloses wherein the liquid treatment composition is selected from household care compositions, personal care compositions, oral care compositions or a mixture thereof (page 2).
Regarding claim 16, Corominas discloses wherein household care compositions comprise laundry detergents, fabric enhancers, hard surface cleaners, air care refreshers, dish washing detergents or mixtures thereof (page 2).
Regarding claim 17, Corominas discloses wherein personal care compositions comprise skin care compositions, hair shampoos, hair conditions or a mixture thereof (page 2).
Regarding claim 18, Corominas discloses wherein oral care compositions comprise toothpastes, mouth wash or a mixture thereof (page 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas.
Regarding claims 9-11, Corominas discloses all the limitations as set forth above.  However, the reference is silent as to the specific time it takes to adjust the characteristics of the mixing operation.  The reference discloses the need to quickly make the fluid compositions for increased product production and their quality with focus on the time response (pages 4 and 13), and therefore, the production speed and quality is a variable that can be modified, among others by varying the speed of the adjusted characteristics in step e.  For that reason, the speed of adjusting the characteristics of the mixing operation would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed. As such, without showing unexpected results, the speed cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adjustment speed in the method of Corominas to obtain an increase in quality and production of the fluid composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas in view of Cohen-Tenoudji et al. (U.S. Patent No. 4,779,452).
 Regarding claim 7, Corominas discloses all the limitations as set forth above.  However, the reference is silent as to the parts of the rheology sensor.
Cohen-Tenoudji et al. teaches another method of making a fluid composition with fluid parameter control (column 1, lines 6-13; column 2, lines 35-64).  The reference teaches incorporating a piezoelectric transducer which measures ultrasound propogation characteristics of the fluid into a rheomter (figure 5; column 6, lines 29-66).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the piezoelectric transducer of Cohen-Tenoudji et al. into the rheology sensor of Corominas in order to more accurately measure the viscosity of the fluid for better monitoring of the composition (Cohen-Tenoudji et al. column 6, lines 29-66).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corominas in view of Skoglund et al. (U.S. Patent Pub. No. 2016/0202162).
 Regarding claim 13, Corominas discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a temperature sensor or a pressure sensor.
Skoglund et al. teaches another method of making a fluid composition with fluid parameter control, including rheology monitoring and control (abstract; [0001]-[0006]; [0026]).  The reference teaches providing a pressure sensor in combination with the rheology sensor in the fluid flow line (figure 3, reference #222 and 224 in flow line 210; [0005]; [0031]; [0061]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pressure sensor of Skoglund et al. in the feed line of Corominas because analyzing the rheology parameters alone may not be enough .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.